DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s response to the Restriction requirement mailed July 27, 2021 is acknowledged.  Applicant has elected Invention I (claims 1-3) with traverse and has amended independent claim 4 so that it now depends on claim 1.  Applicant has also withdrawn independent claims 8-9 and 15 and cancelled claims 10-14.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US 2002/0063913, in view of Ihmels, US 2019/0101763. 

Regarding Claim 1, Nakamura (Fig. 1) teaches an optical system comprising: 
-a source image (e.g., Image depicted by display element 5, which is an LCD; par. 0008, 0160);
-a first holographic optical element (4);
-a second holographic optical element (e.g., Although only one holographic optical element (HOE) 4 is shown in Fig. 1, Nakamura suggests that two HOEs may be used; par. 0046); and 
-an exit pupil (1),
-the first holographic optical element (4) providing a first set of aberrations to ray bundles emanating from subsets of pixels of the source image (e.g., First HOE generates chromatic aberration of magnification due to the presence of prism 3, which receives image signals from LCD 5; par. 0006, 0043, 0046), and 
-the second holographic optical element providing a second set of aberrations to the ray bundles, such that the first set of aberrations is substantially cancelled by the second set of aberrations (e.g., Chromatic aberration of magnification produced by second HOE cancels out chromatic aberration of magnification from first HOE; par. 0046).  

Nakamura does not teach a first multiplex element and a second multiplex element.  

However, Ihmels teaches the concept of a holographic optical element (HOE) being comprised of a plurality of multiplexed elements (par. 0035).  In the combined invention, the first HOE and second HOE of Nakamura would each consist of a plurality of multiplexed elements.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura with the above teachings of Ihmels.  Ihmels suggests that its multiplexed elements are suitable for “advanced optical devices,” including wearable heads-up displays (WHUDS), reduces bulkiness, and provides good visual quality to the user (par. 0011, 0034-0035). 

Regarding Claim 2, Nakamura in view of Ihmels teaches the optical system of 1.
(Ihmels, par. 0035).  

The same rationale used to combine Nakamura with Ihmels stated in claim 1 applies here and will not be repeated. 

Regarding Claim 16, Nakamura in view of Ihmels teaches the optical system of claim 1.

The combined invention further teaches wherein the first multiplex element comprises a multiplexed holographic optical element (Ihmels, par. 0035).  

The same rationale used to combine Nakamura with Ihmels stated in claim 1 applies here and will not be repeated. 

Regarding Claim 24, Nakamura in view of Ihmels teaches the optical system of claim 2.

The combined invention further teaches wherein the multiplexed holographic optical element includes a plurality of sub-elements operable to collimate the ray bundles (e.g., The HOEs of Nakamura would have a plurality of sub-elements, as modified by Ihmels, that would direct light towards the exit pupil.  Here, the word “collimate” is interpreted as “directing light.”)
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels, as applied to claim 1 above, and in further view of Klug, US 2018/0267309. 

Regarding Claim 3, Nakamura in view of Ihmels teaches the optical system of 1, but does not teach wherein second multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on light affected by the spatial light modulator.  

However, King teaches the concept of a spatial light modulator that performs temporal multiplexing (par. 0065; claim 8).  In the combined invention, the second multiplex element of Nakamura would be comprised of a spatial light modulator.  The claim limitation “wherein the second multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on light affected by the spatial light modulator” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels with the above teachings of King.  Spatial light modulators are well-known in the art for providing high resolution while at the same time being low cost and low power.  Moreover, temporal multiplexing allows for more depth planes (par. 0096).  

Regarding Claim 23, Nakamura in view of Ihmels teaches the optical system of claim 1, but does not teach wherein the first multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on the ray bundles emanating from the subsets of pixels of the source image.  

However, King teaches the concept of a spatial light modulator that performs temporal multiplexing (par. 0065; claim 8).  In the combined invention, the first multiplex element of Nakamura would be comprised of a spatial light modulator.  The claim limitation “wherein the first multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on light affected by the spatial light modulator” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels with the above teachings of King.  Spatial light modulators are well-known in the art for providing high resolution while at the same time being low cost and low power.  Moreover, temporal multiplexing allows for more depth planes (par. 0096).  

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels, and in further view of Schultz, US 2020/0209630. 

Regarding Claim 17, Nakamura in view of Ihmels teaches the optical system of claim 16, but does not teach wherein the multiplexed holographic optical element comprises a volume recording medium having a plurality of holographic sub-elements.  

However, Schultz teaches the concept of an HOE comprising a volume recording medium with a plurality of holographic sub-elements (par. 0012).  In the combined invention, the multiplexed holographic optical element would be a volume recording medium having a plurality of holographic sub-elements.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels with the above teachings of Schultz.  Volume-recording HOEs are well-known in the art for their high diffractive efficiency. 

Regarding Claim 18, Nakamura in view of Ihmels and in further view of Schultz teaches the optical system of claim 17.

Schultz further teaches wherein the plurality of holographic sub-elements are overlapping (par. 0012).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of (par. 0012). 

Regarding Claim 20, Nakamura in view of Ihmels teaches the optical system of claim 2, but does not teach wherein the second multiplexed holographic optical element comprises a volume recording medium having a plurality of holographic sub-elements.  

However, Schultz teaches the concept of an HOE comprising a volume recording medium with a plurality of holographic sub-elements (par. 0012).  In the combined invention, the second multiplexed holographic optical element would be a volume recording medium having a plurality of holographic sub-elements.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels with the above teachings of Schultz.  Volume-recording HOEs are well-known in the art for their high diffractive efficiency.

Regarding Claim 21, Nakamura in view of Ihmels and in further view of Schultz teaches the optical system of claim 20.

Schultz further teaches wherein the plurality of holographic sub-elements are overlapping (par. 0012).  
(par. 0012). 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels and in further view of Schultz, as applied to claims 17 and 21 above, and in further view of De Matos Periera Viera, US 2016/0048018.

Regarding Claim 19, Nakamura in view of Ihmels and in further view of Schultz teaches the optical system of claim 17, but does not teach wherein each of the plurality of holographic sub-elements is operable to diffract only a corresponding ray bundle emanating from the subsets of pixels of the source image.  

However, De Matos Periera Viera teaches the concept of a plurality of holographic sub-elements and a corresponding subset of pixel (e.g., Display pixel units 18 have a corresponding holographic optical element 20; par. 0050).  In the combined invention, the plurality of holographic sub-elements of Nakamura would be operable to diffract only a corresponding ray bundle emanating from the subsets of pixel of the source image.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of (par. 0050). 

Regarding Claim 22, Nakamura in view of Ihmels and in further view of Schultz teaches the optical system of claim 21, but does not teach wherein each of the plurality of holographic sub-elements is operable to diffract only a corresponding ray bundle emanating from the subsets of pixels of the source image.  

However, De Matos Periera Viera teaches the concept of a plurality of holographic sub-elements and a corresponding subset of pixel (e.g., Display pixel units 18 have a corresponding holographic optical element 20; par. 0050).  In the combined invention, the plurality of holographic sub-elements of Nakamura would be operable to diffract only a corresponding ray bundle emanating from the subsets of pixel of the source image.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Schultz with the above teachings of De Matos Pereira Viera.  De Matos Pereira Viera suggests that having a holographic optical element corresponding only to a certain subset of pixels allows for a simple design, as each HOE is responsible for diffracting light from only a few pixels (par. 0050). 
Allowable Subject Matter
Claims 4-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Nakamura in view of Ihmels teaches the optical system of claim 1,  further comprising: 
an image source to emit the source image (1; Nakamura); and 
a controller (52; Fig. 30, Nakamura),
wherein the second multiplex element is operable to direct image containing to the exit pupil (Nakamura, par. 0046). 

However, neither Nakamura, Ihmels, nor the remaining prior art, either alone or in combination, teaches wherein the first multiplex element comprises a phase-only spatial light modulator, the phase-only spatial light modulator having a plurality of regions,
wherein the controller is operable to synchronize a state of pixels of the image source corresponding to the plurality of regions of the phase-only spatial light modulator and a phase function state of the phase-only spatial light modulator,
wherein the phase-only spatial light modulator is positioned optically between the image source and the exit pupil, and  
wherein the phase function state of the phase-only spatial light modulator substantially corrects optical aberrations induced by the second multiplex element via inducing compensating optical aberrations in light emitted from the image source. 

Claims 5-7 and 14 are objected to because they depend on claim 4. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 8, 2022